francis t foster and maureen p foster petitioners v commissioner of internal revenue respondent docket no filed date ps sold their house on date and purchased another house on date ps pursuant to sec_36 claimed a first-time_homebuyer credit relating to their new house held ps owned a present_interest in a principal_residence within three years prior to the date of purchase of the new house and thus are not eligible for a first-time_homebuyer credit francis t foster and maureen p foster pro sese michael t shelton for respondent verdate 0ct jun jkt po frm fmt sfmt v files foster sheila united_states tax_court reports foley judge after concessions the issue for decision is whether petitioners are entitled to a sec_36 first-time_homebuyer credit relating to findings_of_fact in francis and maureen foster purchased a resi- dence in western springs illinois old house in date petitioners listed the old house for sale and began to spend considerable time at mrs foster’s parents’ house in la grange park illinois parents’ house petitioners did not pay rent or pay for utility_services at the parents’ house on date mrs foster renewed her state-issued driver’s license which set forth the old house address peti- tioners also provided that address on their joint federal_income_tax return filed date during and at the old house which was fully furnished petitioners maintained utility_services frequently stayed overnight hosted family holiday gatherings kept personal belongings accessed the internet and received bills and correspond- ence on date petitioners entered into an unconditional contract to sell the old house later that month petitioners filled out an apartment rental application on which they listed the old house as their current address petitioners executed the apartment rental agreement on date finalized the sale of the old house on date and pur- chased a residence in brookfield illinois new house on date on their joint federal_income_tax return relating to petitioners claimed an dollar_figure first-time_homebuyer credit fthbc relating to their purchase of the new house respondent subsequently issued petitioners a notice of defi- ciency relating to determining that they were not enti- tled to claim any portion of the fthbc petitioners on date while residing in illinois timely filed a petition with the court unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and proce- dure internet services were not available at the parents’ house pursuant to sec_36 a taxpayer may claim an fthbc on the taxpayer’s federal_income_tax return for the calendar_year preceding the year of purchase of the principal_residence verdate 0ct jun jkt po frm fmt sfmt v files foster sheila foster v commissioner opinion sec_36 allows a credit for a first-time_homebuyer of a principal_residence a first-time_homebuyer is any indi- vidual including an individual’s spouse having no present ownership_interest in a principal_residence for three years prior to the date of purchase of a principal_residence sec_36 thus petitioners are eligible as first-time home- buyers if they had no interest in a principal_residence after date and before date ie the period three years prior to the purchase of their new house petitioners owned the old house until date but contend that they ceased using it as their principal_residence in date we disagree whether property is used by a taxpayer as a principal resi- dence depends upon all the facts and circumstances see sec_36 sec_1_121-1 income_tax regs in addition to the taxpayer’s use of the property relevant factors include but are not limited to the address listed on the taxpayer’s tax returns and driver’s license and the mailing address for bills and correspondence sec_1_121-1 income_tax regs the old house remained petitioners’ principal_residence after date petitioners continued to identify the old house as their address when mrs foster renewed her driver’s license and when they filed their federal_income_tax returns furthermore petitioners readily acknowledge that at the old house they continued to receive bills and cor- respondence maintained utilities kept furniture and other possessions frequently slept overnight and hosted family during holidays conversely at the parents’ house peti- tioners did not pay rent or contribute towards the cost of utility_services the old house remained petitioners’ principal_residence after date and thus three years did not lapse prior to their purchase of the new house accordingly petitioners are not entitled to the fthbc relating to pursuant to sec_7491 petitioners have the burden_of_proof unless they introduce credible_evidence relating to the issue that would shift the burden to respondent see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure verdate 0ct jun jkt po frm fmt sfmt v files foster sheila united_states tax_court reports contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent f verdate 0ct jun jkt po frm fmt sfmt v files foster sheila
